The State has filed a motion for a rehearing in this case in which it contends that we erred in our original opinion in holding that the evidence is insufficient to sustain the judgment of conviction.
We have again reviewed the record and remain of the opinion that the case was properly disposed of on the original submission.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.